Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 21 February 1825
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


My Dear Friend
On Board the Potowmack Steam Boat
Feb. 21st 1825
I am on my way to Norfolk from thence to proceed to Raleigh, Fayetteville, to South Carolina, Georgia, and Byland to Montgomery where a Steam Boat Will take us to Mobile and Neworleans. I shall after four days stay at Neworlean Visit all the states Up the mississipy and ohio, pay a visit to our friend Gallatin, and Either By the Canal, albany, vermont, or thrugh philadelphia and Newyork go to Boston for the Anniversary of the 17t June. I did wish, particularly for the sake of the Excellent Mr Macon, to take the Warrenton Road to Releigh: But it is so Broken, and any accident productive of delay would be so fatal to my plan that we Have found ourselves obliged to take the Sandy Lower Road By Suffolk and Halifax. We intend to Come again from Boston to Newyork, Philadelphia, Washington and to pay you a Visit at Monticello Before we Embark By the Middle of August for france Where We Are Recalled, Sooner than We Expected, By the most lamentable death of mde de tracy george’s Mother in law. I Have urged My Son to Return immediately But His generous wife, who is a tender daughter to me, Had on the first moment of the loss, adjured Him not to leave me, and it is a Great Motive for Me to Make as much Haste  As We Can With propriety do it.I Have Been desired By mr flourens to present to You a Copy of His Book. Here also the four first Volumes of the Modern Encyclopedia Which, I Hope, Will not Make You repent your kind intension to make the Virginia University a Subscriber. I join two prospectus printed at philadelphia.I Have Seen Yesterday Before My departure one friend Crawford, in Better Health, and determined to Restore it Compleatly Before He accepts of a public service, after which, I Have, Between Us, Reasons to think He will not decline the nomination as a Member of the Senate. of the Appointment of The Cabinet You Have Heard also they are not Completed and Officially known. the proposal of mr King, obviating the Complaint that the Northern states would not give a Cent to put in practice their lectures on slavery, Has produced some Excitement, particularly Among the Carolinians, But as it is a Remote View, to give time to think of it, the local discontent Has not, I believe, Been Carried very far.Adieu, My dear friend, My Companions join in Respects to You and family. Most truly and affectionatelyYour old friendLafayette